            Case 1:20-cv-04438-DLC Document 57 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOSEPH A. DAOU and KAREN M. DAOU,

                                      Plaintiffs,

-against-                                               Case No. 1:20-cv-04438 (DLC)
BLC BANK, S.A.L.; CREDIT LIBANAIS, S.A.L.;
AL-MAWARID BANK, S.A.L.; and BANQUE                     ORAL ARGUMENT REQUESTED
DU LIBAN,

                                      Defendants.


                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the First Amended Complaint filed in this action;

the accompanying Memorandum of Law in Support of Motion to Dismiss of Defendant AM Bank

S.A.L.; the Declaration of Youssef Hanna El Khoury (ECF 41-2) and the Declaration of Malek

Arslan (ECF 41-9) previously filed in this action, together with the exhibits thereto; all prior

pleadings and filings in this action; all matters of which the Court may take judicial notice; and

such other and further matters as may be presented at the hearing on this Motion or prior to the

Court’s decision thereon, Defendant AM Bank S.A.L. (sued as Al-Mawarid Bank, S.A.L.) will

move this Court, before the Honorable Denise L. Cote, at the United States Courthouse, 500 Pearl

Street, New York, NY 10007, on a date and time to be designated by the Court, for an Order

dismissing the First Amended Complaint as against Defendant AM Bank S.A.L. pursuant to the

doctrine of forum non conveniens and Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), and

for such other and further relief as this Court may deem just and proper.




                                                -1-
         Case 1:20-cv-04438-DLC Document 57 Filed 11/20/20 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order of November

4, 2020, and unless otherwise agreed, papers in opposition to this Motion shall be due on or before

December 18, 2020, and papers in reply shall be due on or before January 8, 2021.


 Dated: November 20, 2020                    Respectfully submitted,

                                             SQUIRE PATTON BOGGS (US) LLP


                                              /s/ Gassan A. Baloul
                                              Gassan A. Baloul (GB-4473)
                                              gassan.baloul@squirepb.com
                                              Mitchell R. Berger (MB-4112)
                                              mitchell.berger@squirepb.com
                                              2550 M Street, N.W.
                                              Washington, D.C. 20037
                                              Telephone: (202) 457-6000
                                              Facsimile: (202) 457-6315

                                              Joseph S. Alonzo (JA-1378)
                                              joseph.alonzo@squirepb.com
                                              1211 Avenue of the Americas, 26th Floor
                                              New York, New York 10036
                                              Telephone: (212) 872-9800
                                              Facsimile: (212) 872-9815

                                              Attorneys for Defendant AM Bank S.A.L.




                                               -2-
